                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION

    GREE INC.,                                        §
                                                      §
               Plaintiff,                             §
                                                      §
    v.                                                §
                                                        CIVIL ACTION NO. 2:19-CV-70-JRG-RSP
                                                      §
    SUPERCELL OY,                                     §
                                                      §
                                                      §
               Defendant.                             §

                             MEMORANDUM OPINION AND ORDER .

         Defendant Supercell OY (“Supercell”) previously filed two Motions to Dismiss. (Dkt. Nos.

17 & 97.)1 Within these Motions to Dismiss, Supercell argued that the asserted claims of the

patents-in-suit were invalid under 35 U.S.C. § 101 because the claims within the asserted patents

were each directed to an abstract idea and because the claims do not recite any inventive concept.

(Dkt. No. 17 & 97.) Magistrate Judge Payne entered a Report and Recommendation (Dkt. No. 102)

to address Supercell’s Motions to Dismiss. The Report and Recommendation recommended

denying the Motions to Dismiss, stating that Supercell had not met its burden of showing that the

claims were directed to an abstract idea at Alice Step One and that, at the very least, fact questions

remain at Alice Step Two. (Id.) Supercell has now filed Objections (Dkt. No. 103) to the Report

and Recommendation.

         After reviewing the briefing for the Motions to Dismiss, the Report and Recommendation,

and Supercell’s Objections, the Court agrees with the reasoning provided within the Report and

Recommendation. The Court also notes that, while Supercell argues that claim 1 of the ’137 Patent,


1
 After Supercell filed its First Motion to Dismiss (Dkt. No. 17), Plaintiff GREE, Inc. filed an Amended Complaint
(Dkt. No. 94). The Second Motion to Dismiss (Dkt. No. 97) makes only minor changes to account for the Amended
Complaint. (See id. at 1 n.1; Dkt. No. 102 at 1 n.1.)
claim 8 of the ’481 Patent, claim 1 of the ’873 Patent, and claim 8 of the ’655 Patent are

representative of the other asserted claims, Supercell has failed to show that these claims are

representative of the other asserted claims for the purposes of subject matter eligibility. While

Plaintiff GREE, Inc. (“GREE”) states within its complaint that these listed claims are

representative of the patent-in-suit, those statements were made within GREE’s discussion of

infringement. (See Dkt. No. 1 at ¶¶ 40, 55, 72, & 85.) GREE’s statements within the complaint

should not be construed as admissions that the aforementioned claims are representative of the

other asserted claims within the patent-in-suit for the purposes of resolving issues on subject matter

eligibility. While Supercell’s Motion includes further argument as to why the other claims of the

patent-in-suit are ineligible, these arguments fail to show that the aforementioned claims are

representative of the other claims.

       A statement that a claim is representative for purposes of infringement—without more—

is insufficient to show that a claim is representative for purposes of invalidity under 35 U.S.C. §

101. GREE, Inc. v. Supercell Oy, Case No. 2:19-CV-00161-JRG-RSP, 2020 WL 475443, at *1

(E.D. Tex. Jan. 29, 2020). This is because the representativeness inquiry with respect to

infringement is completely different than the inquiry with respect to validity under 35 U.S.C. §

101. An infringement analysis compares the asserted claims to an accused product or method and

focuses on each limitation of the asserted claims. See, e.g., Adams Respiratory Therapeutics, Inc.

v. Perrigo Co., 616 F.3d 1283, 1287–88 (Fed. Cir. 2010) (“As we have repeatedly said, it is error

for a court to compare in its infringement analysis the accused product or process with the

patentee’s commercial embodiment or other version of the product or process; the only proper

comparison is with the claims of the patent.” (quoting Zenith Labs. v. Bristol–Myers Squibb Co.,

19 F.3d 1418, 1423 (Fed. Cir. 1994)) (emphasis added)). Since a product might infringe several



                                                  2
inventively distinct claims in the same way, a single claim may be representative of the plaintiff’s

infringement theory without being representative of each inventively distinct limitation contained

in the remaining claims.

        In contrast to infringement, a determination related to patent-eligible subject matter

requires an entirely different analysis. For example, to determine eligibility, the Court must

examine whether the claims capture an “inventive concept” and must compare that inventive

concept to the universe of prior art to determine whether the claims merely involve activity that

was “well-understood, routine and conventional” from the perspective of “a skilled artisan in the

relevant field” at the time of patenting. PPS Data, LLC v. Jack Henry & Assocs., Inc., 404 F. Supp.

3d 1021, 1040 (quoting Berkheimer v. HP Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018), cert. denied,

No. 18-415, 2020 WL 129532 (U.S. Jan. 13, 2020)). Because the eligibility comparison is between

the claims and the prior art, rather than the claims and an accused product, the representativeness

analysis for infringement does not automatically overlap with the representativeness analysis for

eligibility.

        Thus, in addition to the reasons provided within the Report and Recommendation, the

Court concludes that Supercell’s Motion should also be denied because it fails to show that claim

1 of the ’137 Patent, claim 8 of the ’481 Patent, claim 1 of the ’873 Patent, and claim 8 of the ’655

Patent are representative of the other asserted claims within the patents-in-suit. Consequently, the

Court OVERRULES Supercell’s Objections and ADOPTS Judge Payne’s Report and

Recommendation with this additional reasoning. Supercell’s Motions (Dkt. No. 17 & 97) are

therefore DENIED.




                                                 3
So Ordered this
Feb 21, 2020




                  4
